NON-FINAL OFFICE ACTION
This application has been assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents distinct species that could be subject to an election of species requirement.  Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  
Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Moreover, the instant specification should incorporate the any changes made in the parent application(s), as appropriate.
            a.	 In ¶ [0067], line 14 is a fragmented sentence and appears to be missing text. 	
The abstract is objected to because:  
Line 1:  “as disclosed herein” is an improper implied phrase and should be removed.
Correction is required.  A new abstract with these revisions presented on a separate sheet is required.
The title as filed is approved.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Claim Rejections - 35 U.S.C. § 112, first paragraph; 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112(a), as failing to provide an adequate written description of the invention.
The negative limitations appearing in the independent claims (i.e., the “devoid of any structural member disposed therein and any structural member extending from an interior surface. . .” language do not have basis in the originally filed specification and thus do not comply with the written description requirement (See MPEP 2173.05(i) reproduced in part below):
2173.05(i)  Negative Limitations
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff 'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). 

Claims 1-20 are thus rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Throughout the pending claims:  the claim term “expanded” is indefinite because the referenced cross-sectional area is “expanded” relative to what other cross-sectional area or structure?  For example, see claims 3, 7, 8, etc.  However, the comparison in claim 11, lines 7-10 is both indefinite and definite.  The recited first expanded cross-sectional flow area is deemed indefinite since this area is expanded with reference to what?  In 

Claim 1, penultimate line:  “the exterior body” lacks antecedent basis.

Claim 11, penultimate line:  “the exterior body” lacks antecedent basis.

Claim 17, line 7 is indefinite is view of the “expanded” language as noted above.  Perhaps insert --being larger-- or --that is larger-- or the like after “flow area” in line 7 for definiteness.

Claim 17, lines 26-27:  “the exterior body” lacks antecedent basis.

The use of a confusing variety of terms for the same thing should not be permitted - MPEP 608.01(o).  For example. “exterior tubular body” vs. “exterior body”.
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by KATZEN (US 3190618).
The patent to KATZEN discloses a material flow device, comprising an amplifier body (Figures 1-4) having a flow expander proximate 11, an exterior tubular body 10 of a vortex chamber 18 and a flow mixer 13 or 16 all in fluid communication with each other for forming a fluid flow path therethrough, wherein the exterior tubular body 10 extends from the flow expander and wherein the flow mixer 13 extends from the exterior tubular body; at least one helix vane 19 within the exterior tubular body 10 extending at least intermittently from a helix vane first end proximate the flow expander to a helix vane second end proximate the flow mixer 13, wherein at least a portion of an outer edge portion of the at least one helix vane 19 is attached to an interior surface of the exterior tubular body 10 - Figs. 2-4 and col. 2, lines 58-71; and a centralizer tube 16 within the amplifier body extending at least a portion of the length of the exterior tubular body 10, wherein at least a portion of an inner edge portion of the at least one helix vane 19 is attached to an exterior surface of the centralizer tube 16 thereby defining at 
wherein a plurality of helix vanes 19 within the exterior tubular body 10 each extend from a helix vane first end proximate the flow expander 11 to a helix vane second end proximate the flow mixer 13 or 16; 
wherein the helix vane first end of one or more of the helix vanes 19 is located at a position within the exterior tubular body 10 exhibiting at least about 75% of a first expanded cross-sectional flow area of an upstream portion of the exterior tubular body 10;
wherein the centralizer tube 16 has a cross-sectional flow area along an entire length thereof at least about the same as a cross-sectional flow area of a flow inlet structure 12 connected to an inlet portion of the flow expander 11;
wherein the flow expander 11, the exterior tubular body 10 and the flow mixer 16 are all concentric with each other - Fig. 1;
wherein an upstream portion of the exterior tubular body 10 has a first expanded cross-sectional flow area proximate 11; and a downstream portion of the exterior tubular 
wherein the flow mixer includes a cylindrical portion 13 extending from the exterior tubular body 10;
wherein the fluid flow path extends along a straight centerline longitudinal axis of the amplifier body as seen in Figure 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).	
Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,895,274 B2 to SCHMIDT et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other since the instant application claims and the patented claims essentially recite the same structural elements with said instant claims differing from said patented claims via obvious variations of the invention claimed in the patent (e.g., the “devoid of” language and the length of the centralizer tube).

Allowable Subject Matter
Claims 6-7, 10, and 15-16 would be allowable if rewritten to overcome the 112 rejections and the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the 112 rejections and the double patenting rejection set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by disclosing flow-type mixing devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application 



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        

								
15 NOV 2021